PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
GUILLANNEUF et al.
Application No. 15/124,695
Filed: 9 Sep 2016
For: OPTICALLY TRANSMISSIVE INFORMATION STORAGE UNIT

:
:
:	CORRECTED DECISION 
:
:
:
This is a corrected decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed January 30, 2020, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee as required by the Notice of Allowance and Fee(s) Due mailed April 3, 2019, which set a statutory period for reply of three months. Accordingly, the application became abandoned on July 4, 2019. A Notice of Abandonment was mailed on July 22, 2019.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the issue fee of $1,000.00, (2) the petition fee of $2,000.00 and (3) a proper  statement of unintentional delay.

This application is being referred to Technology Center Art Unit 2825 for the processing of the Request for Continued (RCE), filed August 26, 2019.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.


/JAMICE T BRANTLEY/
Jamice T BrantleyParalegal Specialist, Office of Petitions